DETAILED ACTION
The following is a First Action, Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 121 & 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 14/512505 & 61/895181 provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Accordingly, the claims are given the priority benefit date of 10/24/2013.


Claim Objections
Claim 9 is objected to because of the following informalities:  amend “a circumference” to –the circumference- in ll. 13-14.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  amend “a second” to –the second- in ll. 2.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  amend “a circumference” to –the circumference- in ll. 10.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  amend “a second” to –the second- in ll. 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demerais et al. (2007/0129720) in view of Kunis et al. (2011/0106074). 
Concerning claim 21, as illustrated in at least Figs. 4-5B, De La Rama et al. disclose a method of ablating vessel tissue (method for ablating body lumen; [0006], [0044]), the method comprising: 
introducing an electrode basket into the vessel at a first ablation location having a first longitudinal position (catheter 302 is delivered to treatment site within , wherein the electrode basket comprises a plurality of struts and a plurality of electrodes (positioning element 304 comprises a plurality of struts and electrodes 307; [0037]); 
ablating a first contiguous angular region including less than half of a circumference of a wall of the vessel using the plurality of electrodes (electrodes 307 are activated to ablate tissue to form a treatment area can comprise a non-continuous, partial circumferential treatment at various radial plans or cross-sections that are less than half of a circumference of a wall; [0024], [0038], [0044])
rotating the electrode basket to a second ablation position having the first longitudinal position (rotation is done to angularly reposition the electrodes 307; [0046], [0052]); and 
ablating a second contiguous angular region different from the first contiguous angular region and including less than half of a circumference of the wall of the tissue (treatment at additional angular and lengthwise positions relative to the vessel wall are achieved by rotation and lengthwise repositioning of the catheter 302 that may be repeated as desired; [0063])
Demerais et al. fail to specifically disclose ablating the second region such that lesions in the first contiguous angular region and lesions in the second contiguous angular region do not merge.  However, Demerais et al. teach rotating the basket to any angular position as desired by the medical practitioner to achieve a desired lesion treatment location, including partial, non-circumferential lesions ([0044], [0063]).  
Claim 22 is rejected upon the same rationale as applied to claim 11.

Claim(s) 9, 11-15 & 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over De La Rama et al. (2011/0118726) in view of Demerais et al. (2007/0129720) and Kunis et al. (2011/0106074).
Concerning claim 1, as illustrated in Fig. 1, De La Rama et al. disclose a method of ablating vessel tissue (ablating tissue and/or denervating nerves; [0034]), the method comprising: 
introducing an electrode basket into the vessel at a first ablation position (catheter 10 with electrode assembly 20 is inserted into a blood vessel in the collapsed arrangement 20a and deployed into the expanded arrangement 20b; [0030-0031], [0033]), wherein the electrode basket comprises a plurality of struts and a plurality of electrodes (electrode assembly 20 comprises spines 24 and electrodes 22; [0030], [0032]), wherein each strut of the plurality of struts includes a linear central portion defined by a pair of living hinges (each spine 24 includes a proximal leg 34 , wherein the plurality of electrodes are arranged on a subset of the plurality of struts (electrodes 22 are on spines 24; [0030]), and wherein each electrode of the plurality of electrodes is positioned on the central portion of a respective strut of the subset of the plurality struts (electrodes 22 are positioned on a central portion of at least two spines 24; [0030]);
simultaneously energizing the plurality of electrodes such that a first contiguous angular region including less than half of a circumference of a wall a contiguous angular region of less than 180 degrees of the vessel is ablated (ablation electrodes 22 in the expanded arrangement 20b contact surfaces to ablate tissue and/or denervate nerves; [0034], [0045-0046]).  
De la Rama et al. fail to disclose rotating the electrode basket to a second ablation position and simultaneously energizing the plurality of electrodes such that a second contiguous angular region different from the first contiguous angular region and including less than half of a circumference of the wall of the tissue is ablated.  However, Demerais et al. disclose a method of ablating vessel tissue comprising introducing an electrode basket (304) comprising a plurality of struts and electrodes (307), simultaneously energizing the electrodes (307) to create a first continuous angular region including less than half a circumference of a wall and rotating the electrode basket (304) to a second ablation position and simultaneously energizing the plurality of electrodes (307) such that a second contiguous angular region different from the first contiguous angular region and including less than half of a circumference of the wall of the tissue is ablated.  At the time the invention was effectively filed, it would have been 
Demerais et al. fail to specifically disclose ablating the second region such that lesions in the first contiguous angular region and lesions in the second contiguous angular region do not merge.  However, Demerais et al. teach rotating the basket to any angular position as desired by the medical practitioner to achieve a desired lesion treatment location, including partial, non-circumferential lesions ([0044], [0063]).  Further, Kunis et al. disclose a method of ablating tissue where lesions formed by an electrode basket catheter can be linear or curvilinear, circumferential and partial circumferential, and/or continuous or discontinuous ([0057]). At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Demerais et al. such that lesions in the first contiguous angular region and lesions in the second contiguous angular region do not merge in order to provide the benefit of achieving the desired lesions as taught by Demerais et al. and Kunis et al.  
Concerning claim 11, De la Rama et al. in view of Demerais et al. and Kunis et al. fail to disclose rotating the electrode basket about 180 degrees to the second 
Concerning claim 12, De la Rama et al. disclose the plurality of struts (24) comprises four struts (Fig. 1).
Concerning claim 13, De la Rama et al. disclose the subset of the plurality of struts (24) comprises two struts (Fig. 1).
Concerning claim 14, De la Rama et al. disclose the two struts (24) to each include two electrodes (22) (Fig. 1). 
Concerning claim 15, De la Rama et al. disclose the two struts are adjacent struts (Fig. 1). 
Concerning claim 21, as illustrated in Fig. 1, De La Rama et al. disclose a method of ablating vessel tissue (ablating tissue and/or denervating nerves; [0034]), the method comprising: 
introducing an electrode basket into the vessel at a first ablation location having a first longitudinal position (catheter 10 with electrode assembly 20 is inserted into a blood vessel in the collapsed arrangement 20a and deployed into the expanded arrangement 20b; [0030-0031], [0033]), wherein the electrode basket comprises a plurality of struts and a plurality of electrodes (electrode assembly 20 comprises spines 24 and electrodes 22; [0030], [0032]); 
ablating a first contiguous angular region including less than half of a circumference of a wall of the vessel using the plurality of electrodes ( ablation electrodes 22 in the expanded arrangement 20b contact surfaces to ablate tissue and/or denervate nerves that are less than half a circumference of a wall; [0034], [0045-0046]).
De la Rama et al. fail to disclose rotating the electrode basket to a second ablation position having the first longitudinal position; and ablating a second contiguous angular region different from the first contiguous angular region and including less than half of a circumference of the wall of the tissue.  However, Demerais et al. disclose a method of ablating vessel tissue comprising introducing an electrode basket (304) comprising a plurality of struts and electrodes (307), simultaneously energizing the electrodes (307) to create a first continuous angular region including less than half a circumference of a wall and rotating the electrode basket (304) to a second ablation position having the first longitudinal position; and ablating a second contiguous angular region different from the first contiguous angular region and including less than half of a circumference of the wall of the tissue.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of De la Rama et al. to further comprise rotating the electrode basket to a second ablation position and simultaneously energizing the plurality of electrodes such that a second contiguous angular region different from the first contiguous angular region and including less than half of a circumference of the wall of the tissue is ablated in order to provide the benefit of repositioning relative to the vessel to treat a different radial plane 
Demerais et al. fail to specifically disclose ablating the second region such that lesions in the first contiguous angular region and lesions in the second contiguous angular region do not merge.  However, Demerais et al. teach rotating the basket to any angular position as desired by the medical practitioner to achieve a desired lesion treatment location, including partial, non-circumferential lesions ([0044], [0063]).  Further, Kunis et al. disclose a method of ablating tissue where lesions formed by an electrode basket catheter can be linear or curvilinear, circumferential and partial circumferential, and/or continuous or discontinuous ([0057]). At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Demerais et al. such that lesions in the first contiguous angular region and lesions in the second contiguous angular region do not merge in order to provide the benefit of achieving the desired lesions as taught by Demerais et al. and Kunis et al.  
Claim 22 is rejected upon the same rationale as applied to claim 11.
Claim 23 is rejected upon the same rationale as applied to claim 12.
Claim 24 is rejected upon the same rationale as applied to claim 13.
Claim 25 is rejected upon the same rationale as applied to claim 14.
Claim 26 is rejected upon the same rationale as applied to claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-12131213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794